Title: From George Washington to Joseph Reed, 3 March 1779
From: Washington, George
To: Reed, Joseph

Sir.
Head Quarters [Middlebrook] 3d March—79.

The President of Congress has transmitted me the instructions of the Assembly of your state to their delegates, founded on a representation of the distresses of your western frontiers—and farther the opinion of a Committee of the house on the subject of their defence—together with the two Resolves made in consequence.
I am therefore to inform your Excellency that offensive operations against the hostile tribes of Indians have been meditated and determined upon—that preparations have some time since been making for that purpose—and will be carried into execution at a proper season if no unexpected event takes place, and the situation of affairs on the Sea-board will justify the undertaking—But the profoundest secrecy was judged necessary to the success of such an enterprise—for the following reasons—That immediately upon the discovery of our design, the Savages would either put themselves in condition to make head against us, by a reunion of all their force and that of their allies, strengthened besides by succours from Canada—or elude the expedition altogether—which might be done at the expence only of a temporary evacuation of forests which we could not possess—and the destruction of a few settlements which they might speedily reestablish.
Tho’ this matter is less under the veil of secrecy than was originally intended—Your Excellency will see the propriety of using such precautions as still remain in our power—to prevent its being divulgated—and of covering such preparations as might tend to announce it—with the most specious disguise—that the enemys attention may not be awakened to our real object.
With respect to the force to be employed on this occasion—it is scarcely necessary to observe that the detaching a considerable number of continental troops on such a remote expedition—would too much expose the Country adjacent to the body of the enemys Army.
There must therefore be efficacious assistance derived from the States whose frontiers are obnoxious to the inroads of the barbarians—and for this I intended at a proper time to make application—Your Excellency will be pleased to acquaint me what force yours in particular can furnish—in addition to the five Companies voted by Congress—and when you think those Companies or the major part of them will probably be raised—What proportion of the levies of your State might be drawn from those inhabitants who have been driven from the frontier—And what previous measures can be taken to engage them without giving an alarm—This Class of people besides the advantages of knowlege of the Country, and the particular motives with which they will be animated—are most likely to furnish the troops best calculated for this service—which should be Corps of active Rangers, who are at the same time expert marksmen and accustomed to the irregular kind of wood-fighting practiced by the Indians. Men of this description embodied under proper officers would be infinitely preferable to a superior number of Militia unacquainted with this species of war—and who would exhaust the magazines of Amunition and Provision—without rendering any effectual service.
It will be a very necessary attention to avoid the danger of short inlistments. the service should be limited only by the expedition, or a term amply competent to it—otherwise we shall be exposed to the evident ill-consequences of having the mens engagements expire at an interesting, perhaps a critical juncture. I have the honor to be with great respect—Sir Yr most Obedt and most Hble Serv.
Go: Washington